Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on January 15, 2021 was received. Claims 1, 2 and 8 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued October 15, 2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 19-20 directed to a method non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.

Claim Rejections - 35 USC § 112
The rejection of claim 8 as being indefinite under 35 USC 112(b) is withdrawn because Applicant suitably amended claims 1 and 8 to remove the lack of antecedent basis. 

Claim Rejections - 35 USC § 102 and 103
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Bruce et al. (US 2008/0223291) on claims 1-6, 8-10 and 17 are withdrawn because Applicant amended claim 1 to include subject matter from claim 2, and Applicant’s arguments regarding this subject matter are persuasive. Furthermore, the 

REASONS FOR ALLOWANCE
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a film deposition and test device including a test assembly, a transport assembly which drives the test assembly into the process cavity for vapor deposition to form a film, where the test assembly includes a retractable member with a hollow interior, with one end connected to one end of the test assembly and another end connected to the process cavity, and a drive assembly which drives the transport assembly towards or away from the process cavity. 
The closest prior art, Bruce et al., Ares et al., Smith et al., Suzuki and Bluck et al. teach a similar type of processing system that uses a retractable member to introduce and remove a substrate from a processing chamber, but none of the references specifically teach that one end of this retractable member is attached to the processing chamber while the other end is attached to the test assembly or substrate. Suzuki does teach using a bellows as the retractable member which has a hollow interior, but again does not teach or suggest attaching one end to the process cavity and one to the substrate, as now required by claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
4/8/21

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717